



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reid, 2021 ONCA 206

DATE:  20210331

DOCKET: C68387

Hourigan, Zarnett and Coroza JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brian Donald Reid

Appellant

Bruce Sosa, for the appellant

Mark Luimes, for the respondent

Heard and released orally: March 30, 2021 by
    video conference

On appeal from the sentence imposed on May 6, 2020 by
    Justice Peter C. West of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant pleaded guilty to the following counts: assault,
    obstructing a peace officer, failure to appear for court, possession of
    property obtained by crime under $5,000, two counts of driving while
    disqualified, and dangerous driving.

[2]

At the sentencing hearing, both parties suggested a global sentence of
    three years' incarceration. The only issue was credit for pre-sentence custody
    of 63 days. The Crown sought a three-year term in addition to the pre-sentence
    custody. The appellant's position was that the sentence should be three years
    less the pre-sentence custody. The trial judge acceded to the Crowns position
    and imposed a global three-year sentence.

[3]

The appellant seeks leave to appeal his sentence, arguing that
    the sentencing judge erred in principle by not taking into account pre-sentence
    custody credit.


[4]

We do not give effect to this submission. The Crown initially sought a
    four-year sentence but agreed to reduce the sentence to three years. It is
    evident on the record that the reduced sentence imposed took into account the
    guilty plea, the impact of the COVID-19 pandemic and the pre-sentence custody.

[5]

Leave to appeal sentence is granted, but the sentence appeal is
    dismissed.

C.W. Hourigan J.A.

B. Zarnett J.A.

S. Coroza J.A.


